Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2022 has been entered. 
Status of Application

2.	Acknowledgement is made of amendments filed 01/28/2022. Upon entering the amendments, claim 4 is canceled and claims 1, 7-8, 16, and 19 are amended. The claims 1-3 and 5-21 are pending and presented for the examination.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotoh et al (US 5028567).
	Regarding claim 16, Gotoh et al teaches a glass ceramic material produced by a method of melting a raw material mixture, refining the thus-formed molten material, cooling the material to form a glass, and thereafter ceramizing the glass to form a glass ceramic (see column 7, lines 30-40). The Gotoh glass ceramic is thus obtainable by process steps meeting each limitation a.-e. of amended claim 16. The glass ceramic product taught by Gotoh is colored using MnO2 (see Table 2, example 17). Each limitation of amended claim 16 is therefore met by the teachings of the prior art of record, and the claim is anticipated and rejected under USC 102.
Allowable Subject Matter
5.	Claims 1-3, 5-15, and 17-21 are allowed. The prior art, either alone or in combination, fails to teach or suggest a process for producing a lithium aluminosilicate glass comprising melting of a vitrifiable raw material mixture so as to form a molten material, refining of said molten material, cooling said molten material into a glass, and forming a glass therefrom, wherein the raw materials comprise petalite that has a fraction of iron, Fe2O3 of 200 ppm or less by weight, and wherein the fraction by weight of petalite in the raw material is at least 50%. The prior art also does not teach or suggest a process for producing a lithium aluminosilicate glass comprising melting of a vitrifiable raw material mixture so as to form a molten material, refining of said molten material, cooling said molten material into a glass, and forming a glass therefrom, wherein the raw materials comprise petalite that has a fraction of iron, Fe2O3 of 200 ppm or less by weight, and wherein the petalite has a weight fraction of fluorine that is at least 0.1 wt%. Finally, the prior art does not teach or suggest a process for producing a lithium aluminosilicate glass comprising melting of a vitrifiable raw material mixture so as to form a molten material, refining of said molten material, cooling said molten material into a glass, and forming a glass therefrom, wherein the raw materials comprise petalite that has a fraction of iron, Fe2O3 of 200 ppm or less by weight, and wherein the raw materials comprise greater than 0 wt% and 4 wt% or less nitrates of alkali or alkaline earth metals. 
Response to Arguments
6.	Applicant’s arguments filed 01/28/2022 have been fully considered. The arguments are persuasive regarding the allowability of amended claims 1 and 7-8. The remarks persuasively show that the subject matter previously deemed to be allowable in dependent claim 4 has been placed into independent claim 1, and that previously dependent claims 7 and 8, indicated as being allowable, have been rewritten into independent form along with all intervening claim limitations. These claims are therefore shown to be now allowable along with their dependent claims. 
	Applicant’s arguments are not, however, persuasive regarding amended claim 16. The amendments to the claim do not include all of the limitations of the previously intervening claims, so the subject matter that caused claim 16 as previously presented to be allowable but dependent from a rejected claim is no longer all present in the claim as amended. Because the amendments to claim 16 broaden its scope, new grounds of rejection have been applied, as shown above. 	
Conclusion
7.	Claim 16 is rejected. Claims 1-3, 5-15, and 17-21 are allowed. 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW11 March 2022